Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 1/18/2022.
Claims 1-20 are pending for this examination.

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,949,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches cache systems with multiple caches where the processor implemented speculative execution of one or more instructions, however, the prior art does not fairly teach or suggest, individually or in combination, a computing device system and method with a processor and memory and at least two caches coupled between the memory and the processor, wherein during speculative execution of one or more instructions, the effects of the speculative execution are contained within the second cache, i.e. shadow cache as claimed.  Examiner interprets the containing of effects to the second cache to be the isolation of the second cache from the rest of the computing device system such that the speculative execution results of the second cache would not update / overwrite anything from other caches / memory / instructions in the system.  Examiner specifically finds the containment / isolation of the effects of the speculative execution to the second / shadow cache to be different from prior art systems, where the prior art systems that do speculative execution usually handle speculative executions by doing branching and checkpointing / snapshotting where the system reverts to a checkpoint / snapshot / context when a speculative execution results in a misprediction, where there are also other prior systems which use a second buffer / register file / shadow register to store the results of speculative execution by determining whether a speculative execution results in a stall / misprediction which would results in the usual checkpointing method or in the event of resolvable speculative execution, the memory references are converted into prefetches and stored as the results without committing the results to memory, which is in preparation to be utilized to speed up execution of instructions by a processor, which is different from just containing the effects of speculative execution within a buffer.  Applicant argues these limitations on Page 6 of Applicant’s Remarks filed 1/18/2022.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tremblay et al. (US 7,490,229) teaches a system which uses a second buffer / register file / shadow register to store the results of speculative execution by determining whether a speculative execution results in a stall / misprediction which would results in the usual checkpointing method or in the event of resolvable speculative execution, the memory references are converted into prefetches and stored as the results without committing the results to memory, which is in preparation to be utilized to speed up execution of instructions by a processor.
Akkary et al. (US 5,671,444) teaches a caching system that implements speculative execution where upon mispredictions, the speculative execution branches are purged.
Blumrich et al. (US 9,507,647) teaches a cache coherency system implemented in a multiprocessor system that implements speculative execution where conflict checking is done one speculative writes while tracking and check for overlaps.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183